Title: To Thomas Jefferson from Archibald McCalester, 1 November 1791
From: McCalester, Archibald
To: Jefferson, Thomas



Sir
Belville Novr. 1st. 1791.

I was going to beg your permission to recall a pleasure, which is the honor I had of being known to you at Monticello, when with the late Colonel Bland, we placed the British Troops under the Convention of Saratoga, at Charlottesville—and in the succeeding campaign to the Southward. Tho’ the distance of time, and change of circumstance, with the Multiplicity of important affairs which your Excellency has been engaged in since, leave little room to hope that I retain the honor of a place in your memory; thus situated, I beg leave to observe, that I entered the Army early in the late War, as an Officer in the Maryland line, and at the Peace, I married and settled in Carolina, where I have since resided as a Rice Planter.
I hope you will pardon my being thus particular with respect to my self, which became necessary to introduce a request that I beg leave to make your Excellency, and in confering which, you will oblidge and lay me under the highest obligation.

The Lady with whom I am united, has an only Son, a most promising youth twelve years of age. He is now at the Acadamy in New Jersey, and as soon as he is perfect in the Classicks it is our wish to send him to the best Seminary in Europe, where he would most likely receive a liberal Education, with the least risque of bad morals.
I would not wish to send him to England, (which has been the Custom of this Country) because an American ought not to imbibe English prejudices, but would prefer some part of France or Switzerland; Where he might receive a liberal Education, better suited to this Country.
As I am sure no one can give such good information on the Subject as your Excellency, I have taken the liberty to request you will please to favor me with a line of advice on the Occasion. If, from the momentous affairs which engage the time of your Excellency, an instant can be spared to advise me which of the Colleges in France you would recommend, please to direct it to No. 23. Hassell Street Charleston, South Carolina.
Since I wrote the above another matter has occurred; The British Troops that ravaged the Carolinas, carried off Twenty eight Negroes from my Plantation, and a number more from an Estate to which I am an Executor. Several of my Negroes were after the Peace at Birch Town in Nova Scotia; but I never could reclaim them, as the British would not give them up.—Query, are not the British bound to pay for them, and is there any possibility of obtaining Payment?
I am induced to mention my claim at this time as I have been informed since I sat down to write that the British Court are sending out a Mr. Hammond with a view to negotiate a Treaty of Offensive and Defensive Alliance with the United States, which the[y] vainly hope to effect, through what the[y] hold out as commercial advantages to this Country. I do not know that the above is a fact, but I think it probable, and if such overtures are made, I may be allowed to hope, that the United States will reject such a connection with disdain.—As a Nation, it is a misfortune that we speak the English Language:—and there is no advantage we could receive from them, would compensate for the deadly blow such a league would strike at the Spirit of Independance, and National Character so essential to our prosperity as a Nation.
The United States and the Russian Empire possess the natural Seeds, which must ere long subvert the British empire of the Occean. The Federal Goverment, and the Possessions which Russia has just obtained from the Turks on the Black-Sea, will soon ripen those  Seeds to the ruin of the British Navigation. At this prospect they are now alarmed, and are setting every engine at work to keep the current of our Commerce, which has but too long centered in their Ports.
While the British Executive hold the latch of their Ports with one hand, the[y] are exerting the other to spoil our Trade, and prevent our Vessells going elsewhere.
As the British Court now wish a Commercial Treaty, and are anxious to secure us in the Consumption of their Manufactures the[y] ought as an introduction to it, to open their West India Ports for the sale of our Lumber and Provisions—reduce their excessive Duties on our Rice, Tobacco, &c. and guarantee the neutrality of the Algiers Confederacy with respect to the American Flag. These are a few of the many concessions which the[y] ought to make as an equivallant for the immence advantages the[y] receive from our Trade with them.
If my warm wishes do not carry me too far, I think the period is not distant, when the United States will not thank the British for such concessions.—Indeed, I trust that the period will soon arrive when the American Flag will display its stripes with lustre in the numerous Ports up the Mediterranean, even into Assia. And through this Channel a considerable part of our Trade with India, and even China itself, will more advantageously come.
These are the effusions of a heart warm with good wishes for the prosperity of my native Country, as such, I hope you will pardon them.—I have the honor to be, with much respect your Excellency’s Most Obedient Servant,

A. McCalester

